DETAILED ACTION
Claim(s) 1, 2, 4-6, and 8-22 are pending for consideration following applicant’s amendment filed 10/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “obtaining first and second curved pipe halves” (line 5 of the claim) should be “obtaining removable first and second curved pipe halves”.  This change should be made to provide consistent terminology with the recitations in line 9.  Appropriate correction is required.
Claims 16-19 are each objected to because of the following informalities:  “the terminal lip” (lines 2-3 of each claim) should be “the radially protruding lip”.  This change should be made to provide consistent terminology with the recitations in claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the first and second curved pipe halves have an identical shape”.  It is unclear what is required by this limitation because applicant’s pipe halves have oppositely oriented ridges 9, 10 and openings 16, 17 (best shown in Figure 2, the half 6 includes an opening 16 at the end of the pipe whereas half 7 includes a ridge 10 at the end of the pipe).  Therefore, it is unclear if the claim is merely intended to require the semi-circular portions of the pipe halves to be identical.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-13, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505).
Regarding Claim 1, Yabuta discloses a water diverter, comprising: an adapter 2 having a first end portion (upper end as shown in Figure 4) configured to be mounted to a lower end section of a gutter downspout (via the rectangular shape of the upper end of 2 as shown in Figure 1; use with gutters as disclosed in the background and the upper end is capable of being mounted to a lower end section of a gutter downspout), and a second end portion (cylindrical lower end 7 as shown in Figure 4) having a radially protruding terminal lip 12, and a curved pipe 1 rotatably attached to the second end portion 7 (“cylindrical portion 7 is rotatably fitted to the opening end 8 of the first curved pipe portion 1a” as disclosed on page 3 of the machine translation, approximately 2/3 down the page).
Yabuta does not disclose the curved pipe including first and second pipe halves that are removably connected to one another by a snap fit after being disposed around the terminal lip of the adapter.
Harpenau teaches an elbow pipe 10 and further teaches the pipe includes first 12 and second 14 pipe halves that are removably connected to one another by a snap fit (via tabs 20 and apertures 32; col. 4, lines 15-22; it is noted that such a snap fit arrangement is at least capable of being disassembled with sufficient force).  Harpenau teaches that the modular elbow arrangement provides the benefit of reducing the storage space needed during transportation because the halves can be nested in the disassembled state (col. 4, lines 15-17). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the drain pipe elbow includes first and second halves attached to one another by a snap fit as taught by Harpenau for the purpose of utilizing an alternative manufacturing method which allows for easier transportation of the elbow (by reducing the space needed as taught by Harpenau; col. 4, lines 15-17).  It is noted that the limitation of the halves connected by a snap fit “after” being disposed around the terminal lip of the adapter is seen to be met by Yabuta in view of Harpenau because in the final assembly the halves are removably connected after assembly with the terminal lip (i.e. in the final state of assembly, the halves are removably connected).  Additionally and alternatively, it is noted that this limitation is a product-by-process type limitation which does not define over the final structure of Yabuta in view of Harpenau because the elbow of Yabuta formed in half sections is capable of being snap fit together around the terminal lip.
Regarding Claim 2, Yabuta is seen as further disclosing the curved pipe 1 is configured to rotate at least 270 degrees relative to the adapter 2 (the circumferential slot and latch at 9-12 is seen to provide 360 degrees of relative rotation as there is nothing to prevent the relative rotation).
Regarding Claim 4, Yabuta further discloses the curved pipe 1 has a first end section (upper end as shown in Figure 4) including a channel (the recess defined by the space directly under 9 forms a channel which accepts 12 as shown in Figure 4) configured to surround the terminal lip 12 of the adapter 2.
Regarding Claim 5, Yabuta is seen as further disclosing the first end portion of the adapter 2 (upper end as shown in Figure 4) has generally the same cross-sectional dimensions as the gutter downspout to limit leakage between the gutter downspout and the adapter after mounting (it is noted that the recitations of the gutter downspout are seen to further define the intended use of the claimed “water diverter” and the device of Yabuta is capable of being used with a gutter downspout such that the first end of the adapter has generally the same cross-sectional dimensions as the gutter downspout to limit leakage; furthermore, Yabuta discloses the desire to limit leaks and therefore is seen to necessarily disclose matching cross-sections between the adapter and downspout to limit leakage).
Regarding Claim 8, Yabuta is seen as further disclosing at least one of the adapter and the curved pipe comprises an elastic material (it is noted that applicant’s specification as filed does not provide a special definition of the term “elastic material” and therefore, because every material is seen to have some degree of elasticity, the materials of the adapter and curved pipe in the disclosure of Yabuta are seen to be readable as “elastic” materials; additionally at least some level of elasticity of one of the materials is required for portion 9 to slide past portion 12 as shown in Figure 4).
Regarding Claim 9, Yabuta is seen as further disclosing the first end portion (upper end as shown in Figure 4) of the adapter 2 has a rectangular cross section (the cross section is shown to be substantially rectangular as shown in Figure 1 with 2 sets of parallel sides).
Regarding Claim 10, Yabuta further discloses the second end portion of the adapter (cylindrical lower end 7 as shown in Figure 4) has a circular cross section (as 7 is a “cylindrical” portion).
Regarding Claim 11, Yabuta in view of Harpenau further discloses the adapter 2 is formed as a one-piece component (as shown in Figure 3 especially) and the curved pipe 1 is formed as a two-piece component (including two semi-circular halves as taught by Harpenau as described above).
Regarding Claim 12, Yabuta in view of Harpenau (the proposed modification of Yabuta in view of Harpenau as described with respect to claim 1 above is incorporated herein) is seen as disclosing a system comprising the water diverter of claim 1 (as described above) mounted to a gutter downspout (Yabuta discloses “An object of the present invention is to provide an elbow joint for rain gutter” on page 1, about ¾ down the page of the machine translation; it appears that the elbow would necessarily be provided on a downspout of the gutter as is known in the art as rainwater from a gutter is delivered to a downspout for draining the water).
Regarding Claim 13, when making and using the device of Yabuta, Yabuta necessarily discloses a method of making a water diverter, comprising: obtaining an adapter 2 having a first end portion (upper end as shown in Figure 4) configured to be mounted to a lower end of a gutter downspout (via the rectangular shape of the upper end of 2 as shown in Figure 1; use with gutters as disclosed in the background and the upper end is capable of being mounted to a lower end section of a gutter downspout), and a second end portion (cylindrical lower end 7 as shown in Figure 4) having a radially protruding lip 12, obtaining a curved pipe 1 configured to be attached by a snap fit to the second end portion 7 of the adapter around the radially protruding lip 12 (as best shown in Figures 3 and 4; a snap fit is seen to be inherently achieved due to the interference between 9 and 12 which inherently requires a slight deformation and then a “snap” back), and rotatably mounting the curved pipe 1 around the lip 12 of the adapter to form a curved pipe (as shown in Figure 3; “cylindrical portion 7 is rotatably fitted to the opening end 8 of the first curved pipe portion 1a” as disclosed on page 3 of the machine translation, approximately 2/3 down the page).
Yabuta does not disclose obtaining a curved pipe comprises obtaining first and second curved pipe halves, each having a semi-circular cross-section; and attaching the removable first and second curved pipe halves around the lip of the adapter by a snap fit to form a rotatable curved pipe.
Harpenau teaches providing an elbow pipe 10 and further teaches the pipe includes first 12 and second 14 curved pipe halves each having a semi-circular cross-section that are removably connected to one another by a snap fit (via tabs 20 and apertures 32; col. 4, lines 15-22; it is noted that such a snap fit arrangement is at least capable of being disassembled with sufficient force).  Harpenau teaches that the modular elbow arrangement provides the benefit of reducing the storage space needed during transportation because the halves can be nested in the disassembled state (col. 4, lines 15-17). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Yabuta such that providing the drain pipe elbow includes providing first and second halves attached to one another by a snap fit as taught by Harpenau for the purpose of utilizing an alternative manufacturing method which allows for easier transportation of the elbow (by reducing the space needed as taught by Harpenau; col. 4, lines 15-17).  It is noted that the limitation of attaching the halves by a snap fit is seen to be met by either the snap fit of Yabuta (as described above at 9 and 12) or by the snap fit taught by Harpenau (via 20 and 32 as described above).  The resulting structure provides a rotatable curved pipe in the same manner disclosed and desired by Yabuta.
Regarding Claims 16 and 17, Yabuta in view of Harpenau is seen as further disclosing the curved pipe 1 has a first end section (upper end as shown in Figure 4) including a channel (the recess defined by the space directly under 9 forms a channel which accepts 12 as shown in Figure 4) configured to surround the terminal lip 12 of the adapter 2, and the adapter 2 and the first and second curved pipe halves (pipe halves as taught by Harpenau modifying pipe 1a of Yabuta) are dimensioned such that, after connection of the first and second pipe halves around the adapter 2 (i.e. forming the structure shown in Figure 3 of Yabuta with pipe halves as taught by Harpenau), the inner diameter of the channel is no more than 0.5 mm smaller (or 1 mm smaller; claim 17) than the outer diameter of the radially protruding lip (the inner diameter of the channel is shown to be larger than the outer diameter of lip 12 in Figure 4 and therefore these limitations are seen to be met).
Alternatively, in the event that the claimed dimensions are not seen to be disclosed by Yabuta, the selection of particular relative dimensions of a connector is seen to be an obvious matter of engineering design choice to provide any particular desired level of interference or clearance.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Yabuta such that the channel is any desired dimension relative to the lip, including having an inner diameter no more than 0.5 mm or 1 mm smaller than the outer diameter of the lip, for the purpose of providing a desired fit between the elements.
Regarding Claim 21, Yabuta in view of Harpenau is seen as further disclosing the first and second curved pipe halves (12 and 14 as taught by Harpenau as described above) have an identical shape (i.e. these elements have identical semi-circular shapes in the same manner as achieved by applicant as best understood as described above).
Claims 5, 9, and 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505) as applied to claim 1 above, and further in view of Harman et al. (US Patent 8864180).
Regarding Claim 5, Yabuta in view of Harpenau is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Yabuta is not seen as disclosing the first end portion of the adapter has generally the same cross-sectional dimensions as the gutter downspout to limit leakage between the gutter downspout and the adapter after mounting, Harman teaches an adapter 2 for use with a downspout and further teaches a first end portion (upper end) of the adapter has generally the same cross-sectional dimensions as the gutter downspout to limit leakage between the gutter downspout and the adapter after mounting (col. 6, lines 40-51; ridges 3 of the upper end provide the connection to the downspout; such mating inherently limits leakage).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the first end portion of the adapter has generally the same cross-sectional dimensions as the gutter downspout to limit leakage between the gutter downspout and the adapter after mounting as taught by Hartman for the purpose of ensuring that the adapter remains in the desired position relative to the downspout.
Regarding Claim 9, Yabuta in view of Harpenau is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Yabuta is not seen as disclosing the first end portion of the adapter has a rectangular cross section, Harman teaches an adapter 2 has a first end portion (upper end) has a rectangular cross section (“upper rectangular adaptor 2”; col. 6, lines 40-42).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the first end portion has a rectangular cross section as taught by Harman for the purpose of ensuring a fit with an existing downspout.
Regarding Claim 12, Yabuta in view of Harpenau is seen as disclosing all of the elements of this claim as described above.  Alternatively, in the event that Yabuta is not seen as disclosing the diverter mounted to a gutter downspout, Harman teaches a diverter (including adapter 2) mounted to a gutter downspout P2 as shown in Figure 31.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the diverter is mounted to a gutter downspout as taught by Harman for the purpose of providing a means for removing the water from the gutter.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505) as applied to claim 4 above, and further in view of Gagas (US Patent 4173361).
Regarding Claim 6, Yabuta does not disclose the channel (of the first end section of the curved pipe) is formed on a radially outwardly projecting portion of the first end section of the curved pipe.
Gagas teaches an arrangement for connecting an adapter with a section of a downspout and further teaches a channel (defined within bead 18) of lower member 14 is formed on a radially outwardly projecting portion 18 of an upper end of the member 14 to accommodate radially projecting bead 22 of upper member 12.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the channel of the curved pipe is formed on a radially outwardly projecting portion as taught by Gagas for the purpose of utilizing an alternative, functionally equivalent connection arrangement known in the art to be suitable for use with downspout pipes.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505) as applied to claim 13 above, and further in view of Hammer et al. (US Patent 9458955).
Regarding Claim 14, Yabuta in view of Harpenau does not disclose at least one of the adapter and the first and second pipe halves is 3D printed.
Hammer teaches a water transport pipe is made by 3D printing (col. 4, lines 54-55).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Yabuta in view of Harpenau such that any portions of the device, including at least one of the adapter and the first and second pipe halves, is 3D printed as taught by Hammer for the purpose of utilizing a manufacturing method known in the art of pipe fabrication which allows for the production of pipes of varying shapes (as taught by Hammer; col. 4, lines 54-63).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505) as applied to claim 13 above, and further in view of Sweers (US Patent 5658092).
Regarding Claim 15, Yabuta does not disclose the particular connection of the first end portion of the adapter and therefore does not specifically disclose the step of attaching the first end portion of the adapter to a gutter downspout.
Sweers teaches an adjustable downspout assembly and further teaches attaching a first end portion (upper end portion) of an adapter 16 to a gutter downspout 14.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Yabuta such that the first end portion of the adapter is mounted to a gutter downspout as taught by Sweers for the purpose of providing a means for removing the water from the gutter disclosed by Yabuta.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Harpenau (US Patent 7210505) as applied to claim 13 above, and further in view of Gagas (US Patent 4173361).
Regarding Claims 18 and 19, Yabuta in view of Harpenau further discloses the curved pipe 1 has a first end section (upper end as shown in Figure 4) including a channel (the recess defined by the space directly under 9 forms a channel which accepts 12 as shown in Figure 4) configured to surround the terminal lip 12 of the adapter 2.
Yabuta in view of Harpenau does not disclose the specific dimensions of the channel and the lip of the adapter and therefore does not disclose the height of the channel is no more than 0.5 mm (or 1 mm; claim 19) larger than the maximum thickness of the radially protruding lip.
Gagas teaches an arrangement for connecting an adapter with a section of a downspout and further teaches a channel (defined within bead 18) of lower member 14 is formed on a radially outwardly projecting portion 18 of an upper end of the member 14 to accommodate radially projecting bead 22 of upper member 12.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Yabuta such that the channel of the curved pipe is formed on a radially outwardly projecting portion as taught by Gagas for the purpose of utilizing an alternative, functionally equivalent connection arrangement known in the art to be suitable for use with downspout pipes.
Although Gagas teaches a snug fit between the channel and the lip (as shown in Figure 2), Gagas fails to teach the height of the channel is no more than 0.5 mm (or 1 mm; claim 19) larger than the maximum thickness of the radially protruding lip.  However, the selection of particular relative dimensions of a connector is seen to be an obvious matter of engineering design choice to provide any particular desired level of interference or clearance.  Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of Yabuta in view of Gagas such that the channel is any desired dimension relative to the lip, including having height no more than 0.5 mm or 1 mm larger than the maximum thickness of the lip, for the purpose of providing a desired fit between the elements.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabuta et al. (JP 2004003180) in view of Sweers (US Patent 5658092).
Regarding Claim 20, when making and using the device of Yabuta in view of Sweers (the proposed modification of Yabuta in view of Sweers as described with respect to claim 15 above is incorporated herein), Yabuta in view of Sweers necessarily discloses a method of directing a flow of water from a gutter downspout (downspout 14 as taught by Sweers), comprising: obtaining a water diverter (as disclosed by Yabuta) comprising: an adapter 2 having a first end portion (upper end portion) configured to be mounted to a lower end portion of the gutter downspout (in the manner taught by Sweers as described above), and a second end portion (cylindrical lower end 7 as shown in Figure 4), and a rotatable curved pipe 1 (“cylindrical portion 7 is rotatably fitted to the opening end 8 of the first curved pipe portion 1a” as disclosed on page 3 of the machine translation, approximately 2/3 down the page) removably attached to the second end portion 7 by a snap fit (as best shown in Figures 3 and 4; a removable snap fit is seen to be inherently achieved due to the interference between 9 and 12 which inherently requires a slight deformation and then a “snap” back; this configuration is seen to be inherently “removable” merely by deflecting 12 inwardly to remove the curved pipe), mounting the first end portion of the adapter to the lower end portion of the gutter downspout (in the manner taught by Sweers as described above), and rotating the curved pipe 1 relative to the gutter downspout (via rotation of curved pipe 1 relative to the adapter 2; this is similar to the teaching of Sweers in which portion 18 is rotatable relative to adapter 16 to provide rotation of 18 relative to downspout 14) to direct the flow of water.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to render obvious the combination of limitations set forth in claim 22.  Yabuta and Harpenau are seen as the closest prior art as described with respect to the rejections above, however specifically Harpenau fails to teach the first curved pipe half has alternating ridges and openings along the interior ends that connect to alternating ridges and openings of the second curved pipe half by the snap fit required by claim 22.  Tyrer et al. (US Patent 7100641) teaches alternating ridges and openings (Figure 4 especially) to connect pipe halves and Richter et al. (US Patent 3459234) teaches a tubular assembly in which the halves have alternating ridges and openings (Figure 3 especially).  However, it is not seen to have been obvious to have modified the proposed combination of Yabuta in view of Harpenau to provide the further modifications necessary to arrive at claim 22.  Additionally, there is insufficient evidence that one of ordinary skill in the art would have looked to Tyrer or Richter to modify the elbow pipe of Yabuta.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that none of the previously applied art teaches first and second pipe halves removably connected by a snap fit.  However, newly applied Harpenau teaches a snap fit provided between pipe halves which is seen to be inherently removable as described above.  It is noted that claim 20 does not require two halves as argued and therefore Yabuta is relied upon as the elbow is seen to be snap fit to the adapter as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753